Orders of disposition, Family Court, Bronx County (Jane Pearl, J.), entered on or about July 16, 2002, which, after a fact-finding determination that respondent parents had physically abused and neglected the children, placed the children with petitioner, unanimously affirmed, without costs.
The findings of abuse and derivative abuse were supported by the requisite preponderance of the evidence (Family Ct Act § 1046 [b]). The court’s evaluation of the evidence and the witnesses’ credibility is clearly supported by the record and will not be disturbed (see Matter of Kathleen OO., 232 AD2d 784 [1996]). In less than a two-month period of time, both of re*107spondent mother’s nine-month-old twin boys suffered a fractured limb. The medical findings were that these injuries could not have been sustained except by reason of the acts or omissions by the person responsible for the children’s care. Respondent mother failed to sustain her burden of offering a satisfactory explanation for the injuries (see Matter of Kevin R., 193 AD2d 351, 352 [1993], appeal dismissed 82 NY2d 735 [1993]).
The weight of credible evidence before the court at the dispositional hearing supported its determination that the children’s best interests demanded they be placed with petitioner for up to 12 months (see Matter of F. Children, 271 AD2d 249 [2000]). Concur—Buckley, P.J., Tom, Mazzarelli, Ellerin and Gonzalez, JJ.